United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-5110                                                 September Term, 2019
                                                                      1:20-cv-00832-UNA
                                                       Filed On: July 8, 2020
Vitaly E. Pilkin,

               Appellant

       v.

United States Department of Justice and
William P. Barr, in his Official Capacity as
Attorney General of the United States,

               Appellees


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Henderson and Griffith, Circuit Judges; Sentelle, Senior Circuit
                      Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed April 14, 2020,
be affirmed. The district court correctly concluded that decisions of the Attorney
General of whether to investigate claims for possible criminal or civil prosecution are
presumptively immune from judicial review. See Shoshone-Bannock Tribes v. Reno,
56 F.3d 1476, 1480 (D.C. Cir. 1995) (“In both civil and criminal cases, courts have long
acknowledged that the Attorney General's authority to control the course of the federal
government's litigation is presumptively immune from judicial review.”). Contrary to
appellant’s arguments, the Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1), does not
rebut that presumption.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5110                                                September Term, 2019


        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2